                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THERESA DEWITT,                                               )
                                                              )
                 Plaintiff,                                   )
                                                              )
     -vs-                                                     )         Civil Action No. 17-1283
                                                              )
NANCY A. BERRYHILL,                                           )
ACTING COMMISSIONER OF SOCIAL                                 )
SECURITY,                                                     )
                                                              )
        Defendant.                                            )

AMBROSE, Senior District Judge.

                                          OPINION AND ORDER

                                                 Background

        Plaintiff Theresa Dewitt (“Dewitt”) brings this action pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3) for review of the ALJ’s decision denying of her claim for disability

insurance benefits (DIB). She alleges a disability beginning on June 3, 2013. (R. 22,

151) Following a hearing before an ALJ, during which time both Dewitt and a vocational

expert (“VE”) testified, the ALJ denied her claim.

        Specifically, the ALJ determined that Dewitt had not engaged in substantial

gainful activity since the alleged onset date. (R. 24) The ALJ also concluded that Dewitt

suffered from numerous severe impairments. (R. 24)1 Dewitt’s impairments, or any

combination thereof, did not meet or equal any listed impairment. (R. 24-26) Concluding

that Dewitt was capable of performing light work subject to certain restrictions, the ALJ



1
  The ALJ found that Dewitt had the following severe impairments: cervical degenerative disc disease, plantar
fasciitis, coronary artery disease with prior myocardial infarction, congestive heart failure, bilateral knee
osteoarthritis, obesity, depression, and anxiety. (R. 24)

                                                         1
determined that Dewitt had no past relevant jobs but was able to perform jobs that exist

in significant numbers in the national economy. (R. 26-31)

       Dewitt has appealed the denial of her claim. Pending are Cross Motions for

Summary Judgment. See ECF Docket Nos. (16) and (18). For the reasons set forth

below, the ALJ’s decision is affirmed.

                                       Legal Analysis

       1. Standard of Review

       The standard of review in social security cases is whether substantial evidence

exists in the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d

37, 39 (3d Cir. 1989). Substantial evidence has been defined as “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. '405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995

F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by



                                               2
substantial evidence, a court is bound by those findings, even if the court would have

decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the claimant must demonstrate that he

cannot engage in substantial gainful activity because of a medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of at least 12 months. 42

U.S.C. § 423(d)(1)(A); Brewster v. Heckler, 786 F.2d 581, 583 (3d Cir. 1986). The

Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity;

(2) if not, whether the claimant has a severe impairment; (3) if the claimant has a severe

impairment, whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P,

appx. 1; (4) if the impairment does not satisfy one of the impairment listings, whether

the claimant’s impairments prevent him from performing his past relevant work; and (5)

if the claimant is incapable of performing his past relevant work, whether he can perform

any other work which exists in the national economy, in light of his age, education, work

experience, and residual functional capacity. 20 C.F.R. § 404.1520. The claimant

carries the initial burden of demonstrating by medical evidence that he is unable to

return to his previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the

claimant meets this burden, the burden of proof shifts to the Commissioner to show that

the claimant can engage in alternative substantial gainful activity (step 5). Id. A district



                                              3
court, after reviewing the entire record, may affirm, modify, or reverse the decision with

or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d

210, 221 (3d Cir. 1984).

         2. Light Work2

         The ALJ found Dewitt retained the residual functional capacity to perform “light

work” as that phrase is defined in 20 C.F.R. § 404.1567(b) except that Dewitt “is limited

to two hours of standing / walking during the typical eight hour workday.” (R. 26) Dewitt

focuses upon the two-hour limitation for standing / walking. She reasons that this

limitation restricts her to “sedentary” work because “light” work requires standing or

walking off and on for a total of approximately six hours. See ECF Docket No. 17, p. 2-

6. If restricted to “sedentary” work, Dewitt would be disabled under the Grids, she

concludes, given her age, her educational level, her lack of transferable job skills. Id.,

citing, 20 C.F.R. Pt. 404, Subpt. P, App. 2, Table 1, Rule 201.14.

         Dewitt’s position is unconvincing. Although Dewitt fell short of being able to

perform the full range of “light work,” she exceeds the requirements for “sedentary

work.” 3 Dewitt’s RFC places her between the light and sedentary exertional levels. In

such an instance, the ALJ’s reliance upon a vocational expert is entirely appropriate.

See Stephens v. Colvin, Civ. No. 15-2029, 2017 WL 1170899 at * 19 (M.D. Pa. March

13, 2017); Bryant v. Colvin, Civ. No. 14-981, 2015 WL 1401001 at * 11 (March 26,

2015); and Lackey v. Colvin, Civ. No. 12-516, 2013 WL 1903662 at * 3 (W.D. Pa. May

7, 2014) (stating that where “the ALJ was faced with a situation where the plaintiff’s


2
  Significantly, Dewitt does not object to the ALJ’s assessment or evaluation of her physical or mental impairments.
Rather, her argument is legal in nature. As such, the ALJ’s underlying assessment is not before me on appeal.
3
  A claimant performing sedentary work should be able to “stand or walk no more than 2 hours in an 8-hour
workday.” See SSR 83-10.

                                                         4
exertional limitations are ‘somewhere in the middle’ between light and sedentary work

… the ALJ properly relied on vocational expert testimony to find that there are jobs

existing in significant numbers in the national economy that plaintiff can perform in light

of her age, education and residual functional capacity.”) An ALJ is not required to rigidly

apply exertional categories. Rather, “where additional limitations exist such that a

claimant does not fall neatly within an exertional category, and ALJ should take those

limitations into account when determining a claimant’s RFC and appropriately reduce

the occupational base to fit the claimant’s individual characteristics at step five of the

process.” See 20 C.F.R. §§ 404.1569, 416.969; SSR 83-12, 1983 WL 31253. If the ALJ

is unclear as to the remaining occupational base given any additional limitations, then

the ALJ must consult a vocational source.” Hensley v. Colvin, Civ. No. 13-27810, 2015

WL 56626 at * 17 (S.D. W. Va. Feb. 10, 2015). This is precisely what the ALJ did here.

Consequently, I find no error with respect to the ALJ’s conclusion that Dewitt was

capable of light work.

       Nor am I convinced by Dewitt’s contention that POMS DI 25025.015(D) requires

remand. The Program Operations Manual System Section 25025.015 simply provides

that, “in determining whether a claimant is disabled when his or her exertional capacity

falls in the middle of two rules and the rules direct opposite conclusions … the ALJ

should consider whether the claimant’s capacity is slightly or significantly reduced in

order to determine which level of exertion to apply; or in situations where the individual’s

exertional limitations are ‘in the middle’ in terms of the criteria for exertional ranges of

work…, the assistance of a VE is advisable.” Duska v. Colvin, Civ. No. 16-217E, 2017

WL 5067438, * 1 n. 1 (W.D. Pa. Sept. 21, 2017). Here, in response to questioning by



                                               5
both the ALJ and Dewitt’s attorney, the VE explained that there were positions in the

national economy that constituted “light” work but which also were consistent with

standing and walking limitations of nor more than two hours a day. (R. 51-55) The VE

explained that the lifting capacities of these jobs were beyond sedentary but that they

are typically done while seated at a desk. (R. 51-55)4 As such, the jobs of mail clerk,

office helper and photocopy machine operator remain available to Dewitt.

Consequently, there is no basis for remand.




4
  In seeking testimony from a VE and in setting forth hypothetical questions which accurately portrayed Dewitt’s
limitations, the ALJ also properly abided by the policy of SSR 83-12 contrary to Dewitt’s contentions.

                                                        6
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THERESA DEWITT,                                )
         Plaintiff,                            )
                                               )
    -vs-                                       )        Civil Action No. 17-1283
                                               )
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF SOCIAL                  )
SECURITY,                                      )
                                               )
      Defendant.                               )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT



      Therefore, this 5th day of March, 2019, it is hereby ORDERED that the decision

of the ALJ is affirmed. It is further ORDERED that Plaintiff’s Motion for Summary

Judgment (Docket No. 16) is denied and Defendant’s Motion for Summary Judgment

(Docket No. 18) is granted.

                                               BY THE COURT:

                                               /s/ Donetta W. Ambrose
                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                           7
